Title: To George Washington from Betty Washington Lewis, 5 July 1796
From: Lewis, Betty Washington
To: Washington, George


        
          
            My Dear Brother
          
          
            July 5th, 1796.
          
        
        I receiv’d your Letters of 26th and 29th of June, the day after I wrote to you I was attack with the ague and fever which has lasted ever since I had never been clear of a fever since, I Expected your comeing threw Baltemore that you would ascertain Mr. Parkes fortune thoe I beleive he would not tell anything

fals on the Occation, Harriot’s Brother Wrote her a letter from Baltemore and likewise one to Mr. Parks congratulateing them on there Intended Union which he sayes he makes no dout will be a very happy one, Lawrence was here at the time that Mr. Parks firs spoke to Harriot on the subject and I beg’d of him to make all the inquire he could but never hard from him untill the letter I have mention’d here and concluded from that he had Inquired and was well Pleas’d, when Mr. Parks ask’d my consent I told him I had nothing to say to it that you ware the Person to be appli’d to, I have never concern’d myself with it I think Harriot is Old Enougf now to make choice for her self, and if they are not happy I believe it will be her one falt, he bars the Best caracter of any young Person that I know,
        I now my Dear Brother have to thank you for your good intention of sending me a mule if you had any to spear, but had no write to Expect you to Disfirnish your self,
        I am mutch obliged to you for your invitasion to Mount Vernon but it is utterly out of my Power to get up, I believe I wrote to you last fall that I had but two old Horses and in Tenn [word left out] from that my stable was broken open and the best of them carri’d of and from that day to this I have not har’d a word of him that was the forth charriot Hors that I lost in Fredericks you may Believe I had no great Parsiallity for the Place, Harriot is Better and is gone to the forth of July in Town but I think she looks badly.
        My Love to you and my Sister Washington concludes me your Affectionate sister
        
          
            Betty Lewis.
          
        
        
          P.S.—I fear you will hardly make out this as I have a violent Headake and a horrid caugh—I believe Harriot is distressed to know how she is to be Provided with things for a Weding Dress.
        
      